Stephens, J.
1. Where a person charges that another has, without authority, removed shelving from a storehouse and has thereby rendered himself “criminally liable,” and, if he fails to pay for the shelving within a designated time, a warrant for his arrest charging him “with simple larceny” will be procured, and the person making the charges at the time states, with reference to the act complained of, that he is surprised that the person removing the shelving “would commit an act of a common thief,” the charge is not restricted to mere accusation that the person who removed the shelving would commit “an act of a common thief” or would commit a larceny, but the charge is that the person who removed the shelving, in so doing, committed the crime of larceny. Where the charge is made in writing and is exhibited to a third person and is false, it constitutes a libel which is actionable per se, without proof of special damage. Code of 1933, §§ 105-701, 105-702.
2. The petition set out a cause of action, and the court did not err in overruling the general demurrer.

Judgment affirmed.


Jenkins, P. J., cmd Sutton, J., concur.